Citation Nr: 0022654	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lung disorder, to 
included chronic obstructive pulmonary disease and emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1966 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The case was previously before the Board in June 1998 and 
March 2000 when it was remanded for additional development.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records reveal treatment for 
pneumonia for 13 days in early 1966.  

3.  The service medical records reveal no evidence of any 
chronic residuals of pneumonia; the veteran's August 1970 
separation examination report reveals that the veteran's 
chest and lungs were normal.  

4.  There is a current medical diagnosis of chronic 
obstructive pulmonary disease (COPD).  

5.  There is no competent evidence of exposure to mustard 
gas, Lewisite, or any other toxic gas during service.

6.  There is no medical opinion or other competent evidence 
linking chronic obstructive pulmonary disease (COPD) to the 
veteran's active military service or to mustard gas exposure 
during service.

7.  The veteran filed his claim for service connection on the 
basis of tobacco use during service in January 2000.


CONCLUSION OF LAW

A lung disorder, including COPD, was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred in service as a result of 
exposure to mustard gas.   38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.316 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Medical Evidence

With the exception of an entrance examination report, the 
veteran's service medical records appear to be complete.  
They reveal that, during basic training in February 1966, the 
veteran has hospitalized for treatment of pneumonia for 
approximately 13 days.  The illness was apparently 
successfully treated and there is no indication of 
recurrence.  Subsequently, there are a few service medical 
records which indicate that the veteran had complaints of 
chest pain.  However, these treatment records reveal that the 
chest pain was of musculoskeletal origin.  In August 1970 a 
separation examination of the veteran was conducted.  The 
veteran's lungs and chest were evaluated as normal, with no 
abnormalities noted by the examining physician.  A chest x-
ray was also conducted and was negative for abnormalities.  

A January 1971 private medical examination report indicates 
that the veteran had complaints of dyspnea.  The physical 
findings indicate were diminished breath sounds and dyspnea.  
Apparently, based on these findings alone the physician's 
diagnosis was chronic lung disease, fibrosis, emphysema, 
allergic bronchitis, and asthma.  The physician recommended 
"pulmonary work-up."  February 1971 private medical records 
reveal that an examination, including a bronchoscopy, was 
conducted.  The examination report noted a familial history 
of asthma and that the veteran was an extensive smoker.  
Physical examination revealed inspiratory and expiratory 
rales.  Bronchoscopy revealed "definite irritation of the 
larynx and bronchi."  X-ray examination revealed the lungs 
to be clear.  The diagnosis was "asthmatic bronchitis."  

A November 1985 private hospital record noted that the 
veteran was a heavy smoker, who smoked up to 3 packs of 
cigarettes a day.  A large volume of more recent private 
medical records reveal that the veteran is currently 
diagnosed with chronic obstructive pulmonary disease (COPD) 
and emphysema.  Dr. Levy, the veteran's private pulmonary 
specialist, confirmed this in a March 1996 letter.  

In August 1996 Dr. Levy submitted another letter which 
evaluated the 1971 private medical evidence.  Dr. Levy's 
letter stated:

[The veteran] has shown me a letter dated Aug. 15, 
1996, from the Dept. of Veteran's Affairs.  On the 
fourth page of this letter, under the heading 
"Decision", subheading "Reasons and Basis", the 
reviewer states "this reviewer does not 
understand the basis for the same as the x-ray of 
the chest was normal".  Pulmonary function tests 
were normal and physical examination properly 
noted no abnormality, and it is noted the veteran 
was exercised without difficulty of shortness of 
breath.  In January of 1971 Dr. Thompson diagnosed 
the patient with chronic lung disease, fibrosis, 
emphysema and allergic bronchitis. A pulmonary 
work-up was recommended.  The patient, I am told, 
did have pulmonary function tests done in 1971, 
and that those tests were abnormal.  I have not 
seen these tests, and therefore cannot comment on 
the tests.  It is highly unlikely that the patient 
would develop in two months and seven days an 
abnormal pulmonary function test that allegedly 
reveals chest restriction and changes consistent 
with rather marked disease.  This discrepancy 
appears to be at the heart of this matter.  At 
this point in time the patient does have severe 
lung disease.  It is well known and a well 
established medical fact that an individual may 
have severe lung disease with severe disability, 
but yet this is not evident on chest x-rays.  I 
would repeat that this is not my own personal 
opinion, but this is a well established medical 
fact, that the x-rays done on an individual do not 
necessarily reflect the functioning capacity of 
that individual.

In June 1999 the RO obtained a medical opinion from a VA 
pulmonary specialist which stated:

I have reviewed the medical file furnished to me 
by your office. I have been asked to render an 
opinion as to whether or not [the veteran's] lung 
condition could be related to an exposure to toxic 
gases while he was in the military.

[The veteran] has severe emphysema, with a 
component of chronic bronchitis, which requires 
the use of supplemental oxygen and various 
medications.  His records are relatively scant, 
but it is clear that he had a progressive 
deterioration in lung function over many years.  
The most common cause of this condition is chronic 
smoking, and the records indicate that he was a 
heavy smoker, and was still smoking after his 
condition had become so advanced that he was on 
oxygen therapy.  Therefore, any opinion about 
whether or not an additional prior exposure could 
have contributed to his condition must be tempered 
by the overwhelming likelihood that chronic 
smoking contributed significantly to his 
condition.

However, exposure to toxic gases, particularly to 
chlorine gas and mustard gas as claimed by [the 
veteran], can cause a variety of pulmonary 
problems.  Most commonly, chlorine gas exposure 
can cause damage to the airways and thereby 
produce a syndrome that is similar to asthma (most 
commonly it is now referred to as reactive airways 
dysfunction syndrome or RADS).  This can be a 
chronic condition in some cases.  Typically, these 
patients have an acute syndrome that is caused by 
the initial exposure from which they do not 
recover completely and have persistent cough, 
wheezing, or other signs and symptoms of airways 
disease.

Certainly,[the veteran] has severe emphysema, and 
his physiological dysfunction on testing was 
evident at a relatively early age.  Although this 
is consistent with his smoking history, one must 
always consider other contributing factors when a 
patient is diagnosed with emphysema or a related 
condition at a young age.

Therefore, my medical opinion is that [the 
veteran's] lung condition is almost certainly 
related in large part to his longstanding and 
heavy smoking.  However, if he indeed was exposed 
to chlorine gas during his military service, it is 
certainly possible that this exposure could have 
caused sufficient airway damage to produce RADS.  
The presence of RADS could then have predisposed 
him to worse lung damage from smoking than he 
might otherwise have suffered.  However, I would 
have expected to see evidence of this in his 
military medical record.  In particular, he was 
admitted in the spring of 1966 for evaluation of 
chest pain and a heart murmur, as well as what was 
termed streptococcal pneumonia.  The consultation 
notes document that he had no signs or symptoms at 
that time that suggest the presence of RADS.  
Furthermore, he had multiple evaluations in 1968-
1970 for chronic joint complaints and a deviated 
nasal septum (which was ultimately repaired 
surgically in the military) but no visits in the 
records indicate that he had any airways disease.  
Finally, he was diagnosed with airways disease 
after he left the military in 1970.  However, this 
would have been four years after his putative 
exposure to chlorine gas.

In summary, it is my medical opinion that the most 
likely cause of [the veteran's] chronic lung 
condition is longstanding smoking.  It is also my 
opinion that exposure to a toxic gas, particularly 
to chlorine gas, could possibly have contributed 
to his condition as well.  However, as discussed 
above, I believe that while such an association is 
possible, it is not probable.  My final statement 
is that if there is any evidence that this man was 
exposed to mustard gas or chlorine gas as part of 
a test in which he was not given appropriate 
protective gear, then we cannot state with 
certainty that such an exposure did not, or could 
not, contribute to his subsequent lung disease.

VA treatment records from 1999 that the veteran continues to 
be treated for COPD with oxygen therapy.  These records also 
note that he still continues to smoke.  

In May 1996 the veteran presented sworn testimony before an 
RO hearing officer.  he testified that during his 4 years of 
service that he had pneumonia approximately six times.  The 
Board notes that this statement is completely unsupported by 
the veteran's service medical records which clearly show a 
single instance of pneumonia within 2 months of he entry to 
service.


II.  Analysis

The veteran claims entitlement to service connection for a 
lung disorder.  He has advanced several different bases for 
his claim.  The Board will address each basis separately 
below.   



A.  Direct Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service medical records clearly show that he 
had pneumonia in February 1966 during basic training.  He was 
hospitalized and successfully treated.  There is no 
indication of any recurrence of any lung symptoms during 
service.  His August 1970 separation examination contains a 
normal lung evaluation and a normal chest x-ray.  The veteran 
has testified that he had pneumonia six times throughout his 
military service.  However, this assertion is completely 
unsupported by the competent medical evidence of record.  

In January 1971, approximately 3 months after separation from 
service, the veteran had complaints of dyspnea (shortness of 
breath).  The January 1971 private medical examination report 
indicates physical findings indicate were diminished breath 
sounds and dyspnea.  Apparently, based on these findings 
alone the physician's diagnosis was chronic lung disease, 
fibrosis, emphysema, allergic bronchitis, and asthma.  The 
physician recommended "pulmonary work-up."  However, the 
pulmonary work-up tests were conducted in February 1971 with 
an examination and bronchoscopy.  The examination report 
noted a familial history of asthma and that the veteran was 
an extensive smoker.  Physical examination revealed 
inspiratory and expiratory rales.  Bronchoscopy revealed 
"definite irritation of the larynx and bronchi."  X-ray 
examination revealed the lungs to be clear.  The diagnosis 
was "asthmatic bronchitis."  We note that the specific 
evidence from the pulmonary work-up and bronchoscopy does not 
support the full diagnosis made in January 1971.  The 
bronchoscopy confirmed irritation of the bronchi.  However 
lung fields were clear.  Certainly this evidence does not 
support the diagnosis of "fibrosis."  Moreover, the final 
diagnosis was asthmatic bronchitis.  

In his August 1996 medical opinion, Dr. Levy reviewed the 
1971 medical evidence and stated "It is highly unlikely that 
the patient would develop in two months and seven days an 
abnormal pulmonary function test that allegedly reveals chest 
restriction and changes consistent with rather marked 
disease."  Dr. Levy also specifically referred to Dr. 
Thompson's January 1971 diagnosis of "chronic lung disease, 
fibrosis, emphysema and allergic bronchitis."  However, Dr. 
Levy admits that he was told by the veteran of abnormal 
pulmonary function tests done in 1971, but that he had never 
seen these tests.  The Board notes that there are no such 
tests of record.  When boiled down, Dr. Levy's opinion is 
that the veteran could not have developed COPD in the few 
months after service and that it must have developed during 
service.  

Dr. Levy also states "it is well known and a well 
established medical fact that an individual may have severe 
lung disease with severe disability, but yet this is not 
evident on chest x-rays."  While this may be true, it does 
not address all of the evidence.  Specifically, while chest 
x-ray was normal on separation examination, physical 
examination was also normal.  There is no indication of any 
pulmonary complaints or symptoms subsequent to the veteran's 
1966 bout of pneumonia.  He also does not address the 1971 
evidence which shows normal x-rays and bronchoscopy findings 
which support a diagnosis of asthmatic bronchitis but not 
fibrosis, emphysema, or COPD.  The private medical tests 
conducted in February 1971 supported a revised diagnosis of 
asthmatic bronchitis.  It seems that Dr. Levy looked at the 
preliminary diagnoses of COPD, emphysema, and fibrosis and 
concluded that the veteran could not have spontaneously 
developed within three months, but he clearly avoided the 
fact that the evidence at the time supported only a revised 
diagnosis of asthmatic bronchitis.  The 1999 VA medical 
opinion is more direct.  It relates the veteran's current 
lung disability to his extensive history of smoking.  

The evidence of record shows that the veteran had pneumonia 
in 1966.  This was successfully treated and there is no other 
evidence of any chronic pulmonary disorder during service.  
The veteran's August 1970 separation examination shows normal 
lungs and chest x-ray.  In January 1971 the veteran 
manifested dyspnea.  The final diagnosis was asthmatic 
bronchitis.  The veteran currently has COPD.  While Dr. Levy 
purports to link the veteran's post service lung disorders to 
service, there is no chronic lung disability shown during 
service.  The VA medical opinion relates the veteran's COPD 
to his smoking.  As such, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
lung disorder on a direct basis.  

B.  Tear Gas and Chlorine Gas

In a June 1998 statement the veteran asserts that he was 
exposed to tear gas and chlorine gas during service.  He 
states that, when he was stationed in Germany from 1966 to 
1968, he underwent training which included exposure to tear 
gas and chlorine gas.  

This claim is also a "direct basis" claim.  That is, the 
veteran asserts that he was exposed to these gases during 
service and that they caused his current lung disability.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  

The RO has obtained copies of the veteran's service medical 
records and his service personnel records.  There is no 
indication in any of these records that the veteran was 
exposed to chlorine gas or to tear gas during service.  

The Board does acknowledge that exposure to tear gas during 
military service is fairly common as the gas is used in 
conjunction with gas mask training to prove the effectiveness 
of the masks.  However, there is absolutely no medical 
evidence that in any way relates the veteran's current lung 
disorders to any inservice tear gas exposure.  

Chlorine gas exposure is more problematic.  The veteran also 
alleges exposure to chlorine gas during training.  Unlike 
tear gas, the Board is unaware of any widespread use of 
chlorine gas during military training.  Also, during his May 
1996 hearing before a RO hearing officer, the veteran also 
indicated exposure to chlorine subsequent to service.  

The 1999 VA medical opinion dealt extensively with the 
possibility of chlorine gas exposure to the veteran.  The 
physician's medical opinion was that "the most likely cause 
of [the veteran's] chronic lung condition is longstanding 
smoking.  It is also my opinion that exposure to a toxic gas, 
particularly to chlorine gas, could possibly have contributed 
to his condition as well.  However, as discussed above, I 
believe that while such an association is possible, it is not 
probable."  

Even assuming that the veteran was exposed to chlorine gas, 
the preponderance of the evidence is against the claim that 
such exposure caused the veteran's current lung disorder.  

C.  Mustard Gas

The veteran also asserts that he was exposed to mustard gas 
during service and that this has caused his current lung 
disability.  He asserts that he was exposed to mustard gas 
during training while he was stationed in Germany.  

Pursuant to 38 C.F.R. § 3.316 (1999), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

In general the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held that, in cases 
involving exposure to specified vesicant agents (mustard gas 
and Lewisite) under 38 C.F.R. § 3.316, the burden of 
submitting a well grounded claim is a relaxed standard rather 
than the generally applicable Caluza test.  Specifically, the 
Court held that under 38 C.F.R. § 3.316 "the veteran is 
relieved of his burden of providing medical evidence of a 
nexus between the current disability and the in-service 
exposure.  . . .  The regulation does not require a medical 
nexus, but rather a nexus is presumed if the other conditions 
[of the regulation] are met.  The reason behind this relaxed 
standard is the circumstances [of secrecy] surrounding the 
testing of mustard gas."  Pearlman v. West, 11Vet. App. 443 
(1998).  In cases involving exposure to vesicant agents under 
38 C.F.R. § 3.316 the Board must assume that the lay 
testimony of such exposure is true for the purposes of 
establishing a well grounded claim.  Therefore, under the law 
as provided in Pearlman, if a veteran has one of the diseases 
specificed 38 C.F.R. § 3.316 then all the veteran needs to do 
is assert that he was exposed to mustard gas for his claim to 
be well grounded.  This is exactly what has been done in the 
instant case.  As such, the Board must find that the veteran 
has submitted a well grounded claim.  Pearlman v. West, 11 
Vet. App. 443 (1998).

In cases involving exposure to vesicant agents under 
38 C.F.R. § 3.316 the Board must assume that the lay 
testimony of such exposure is true for the purposes of 
establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation 
[38 C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file.  . . .  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 
11 Vet. App. 443 (1998).

The Board realizes that the nature of chemical warfare 
testing was secret; therefore, development of evidence 
regarding exposure during testing is often difficult.  
However, M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 
provides information concerning the development of claims 
involving allegations of exposure to mustard gas and Lewisite 
during active service.  Section 5.18 f provides instructions 
on the development of evidence of exposure to chemical 
weapons agents for Army veterans.  The RO conducted the 
specified development and in June 1999 received a negative 
reply from the Army.  

The veteran does have a current medical diagnosis of COPD.  
This is one of the diseases which warrants presumptive 
service connection on the basis of mustard gas exposure under  
38 C.F.R. § 3.316 (1999).  However, there is no evidence that 
the veteran was exposed to mustard gas during service.  There 
is no indication in the veteran's service medical records or 
service personnel records of any such exposure.  Moreover, 
the RO has conducted the appropriate development and the 
service department has indicated that the veteran was not 
exposed to mustard gas.  

The Board understands that the veteran believes that he was 
exposed to mustard gas during training during service.  He 
alleges that he entered a chamber with mustard gas and was 
told to remove his gas mask and recite his name, and serial 
number.  He does not indicate wearing protective clothing 
except for a gas mask.  These specific elements are 
inconsistent with mustard gas exposure during service.  Such 
exposure took place during tests to ascertain the 
effectiveness of masks and protective clothing.  The Board 
finds that the veteran's allegations of exposure are 
consistent with standard training involving the use of tear 
gas.  After checking all appropriate sources, there is no 
objective evidence showing that the veteran had full body 
exposure to mustard gas during service.  Therefore, the Board 
finds as fact that the veteran was not exposed to mustard gas 
or Lewisite during his military service

The competent medical evidence of record reveals that the 
veteran has been diagnosed with COPD which warrants 
presumptive service connection on the basis of mustard gas 
exposure during service under 38 C.F.R. § 3.316.  However, as 
noted above, whether the veteran meets the requirements 
38 C.F.R. § 3.316, including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file.  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider.  Pearlman v. West, 11 
Vet. App. 443 (1998).  

The Board has fully reviewed all of the evidence of record 
related to the veteran's allegations of exposure to mustard 
gas during service above.  The Board has found as fact that 
the veteran was not exposed to mustard gas during service.  
With no evidence of exposure to mustard gas during service, 
the preponderance of the evidence is against the veteran's 
claim for service connection for a lung disorder as a 
residual of mustard gas exposure during service.  

D.  Presumptive Basis

The veteran also argues that, because he was diagnosed with 
lung disease approximately 3 months after he separated from 
service, he warrants service connection.  He avers that his 
lung disease must have started during military service.  

There are numerous diseases which  may be presumed to have 
been incurred during active military service if they is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, 
COPD, emphysema, bronchitis, and asthma are not diseases 
which warrant such presumptive service connection.  
Therefore, the claim must be denied on this basis.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

E.  Tobacco Use

The competent medical evidence of record relates the 
veteran's COPD to his long history of smoking.  In January 
2000 the veteran submitted a written statement which, among 
other things, asserted a claim of his lung disorder on the 
basis of his tobacco use during service.  

For claims filed after June 9, 1998 the law provides that "a 
veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service for purposes of this title on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during the veteran's service.  
38 U.S.C.A. § 1103 (a) (West Supp. 1999).  

The veteran's current lung disease, COPD, did not become 
manifest during service; as such, service connection on a 
direct basis has been denied above.  The veteran's claim that 
his COPD warrants service connection because of his use of 
tobacco products during service is barred by law as the 
veteran filed this claim after June 9, 1998.  As such, the 
claim must be denied.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to service connection for a lung disorder, to 
included chronic obstructive pulmonary disease and emphysema, 
is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

